Citation Nr: 0508728	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  97-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asthma, including 
secondary to the service-connected allergic rhinitis with 
conjunctivitis.

2.  Entitlement to an increased rating for allergic rhinitis 
with conjunctivitis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 1987 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a compensable rating for 
the service-connected allergic rhinitis with conjunctivitis; 
and a September 2002 rating decision that denied service 
connection for asthma, including secondary to the service-
connected allergic rhinitis with conjunctivitis.  

In a December 1997 rating decision, the RO granted a 10 
percent rating for allergic rhinitis with conjunctivitis, 
effective February 14, 1996.  The veteran continued his 
appeal for a higher rating, and he disagreed with the 
effective date assigned for the grant of increased 
compensation benefits.  

In a January 2003 decision, the Board dismissed the issue of 
entitlement to an effective date prior to February 14, 1996, 
for the grant of a 10 percent rating for allergic rhinitis 
with conjunctivitis in accordance with the veteran's request.  
The Board also directed that additional development be 
accomplished on the issue of entitlement to an increased 
rating for allergic rhinitis with conjunctivitis pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  Subsequently, the Board 
remanded the issue in July 2003 to comply with the United 
States Court of Appeals for the Federal Circuit's decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), which invalidated 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The case has now been returned to the Board.  However, for 
the reasons explained below, another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.




REMAND

In his December 2002 VA Form 646, the veteran's 
representative expressed disagreement with the September 2002 
rating decision that denied service connection for asthma, 
including secondary to the service-connected allergic 
rhinitis with conjunctivitis.  However, the veteran has not 
been provided with a statement of the case.  Hence, the Board 
finds that a remand is required so he can be provided with a 
statement of the case on the issue.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.).  

With regard to the issue of entitlement to an increased 
rating for allergic rhinitis with conjunctivitis, the 
veteran's representative has asserted that the directives 
contained in the July 2003 remand have not been fully 
accomplished.  The Board agrees.  Therefore, a remand of this 
issue is also necessary.  See Stegall v. West, 11 Vet. App. 
268 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  Specifically, the January 2004 
examiner did not provide responses to all of the questions 
posed by the Board in the July 2003 remand.  It appears that 
an attempt to correct this was made and the veteran was 
scheduled for another VA examination.  However, the 
examination was scheduled at the Huntington VA medical 
center, rather than the Chillicothe VA medical center, as 
requested by the veteran, an employee of the Huntington VA 
medical center.  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

1.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to service connection for 
asthma, to include as secondary to the 
service-connected allergic rhinitis with 
conjunctivitis.  The veteran is advised 
that he must timely perfect an appeal on 
the issue to the Board if he wishes it to 
be certified to the Board.  

2.  Make arrangements with the 
Chillicothe VA Medical Center for the 
veteran to be scheduled for a nose and 
throat examination to ascertain the 
severity of his service-connected 
allergic rhinitis with conjunctivitis.  
All tests and other studies that the 
examiner finds necessary should be 
performed.  The examiner should consult 
with, and refer the veteran for 
additional examination by, any other 
specialists deemed appropriate.  In the 
examination report, the examiner must 
answer the following:  

	(a) State whether the veteran has 
conjunctivitis, and if so, whether it is 
chronic conjunctivitis trachomatous or 
other. 

	(b) If chronic conjunctivitis 
trachomatous is present or diagnosed, 
state whether it is healed or active. 
	(i) If healed, describe any 
residuals. 
	(ii) If active, state whether there 
is any impairment of visual acuity. 

	(c) State whether the veteran's 
allergic rhinitis is manifested by:
	(i) definite atrophy of the 
intranasal structure and moderate 
secretion; or 
	(ii) moderate crusting and ozena, 
and atrophic changes; or 
	(iii) massive crusting and marked 
ozena, with anosmia; or 
	(iv) polyps; or 
	(v) no polyps, but with greater than 
50-percent obstruction of the nasal 
passage on both sides or complete 
obstruction of the nasal passage on one 
side.  Send the claims folder to the 
examiner(s) for review of pertinent 
documents.  

3.  After the above has been 
accomplished, readjudicate the veteran's 
claim for an increased rating for the 
service-connected allergic rhinitis with 
conjunctivitis.  If the determination 
remains adverse to him, he and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


